EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark Catanese on 9/13/2021.

2) The claims have been amended as follows as agreed to via the interview cited above: 

1.	(Currently Amended) A robot controlling device for an automatic assembling system in which a robot and a worker share a work space, the device comprising:
at least one memory configured to store one or more programs; and
at least one processor coupled to the at least one memory and configured to execute the one or more programs to:
input an operation state of the robot,
input a result obtained by sensing an operation state of the worker,
calculate a position and a velocity vector of each of the robot and the worker based on the operation states of the robot and the worker,
generate a risk determination area set around each of the robot and the worker,
determine a risk based on overlapping between the risk determination area of the robot and the risk determination area of the worker,
determine whether or not avoidance of collision is possible based on the calculated positions and the calculated velocity vectors of the robot and the calculated positions and the calculated velocity vectors of the worker,
generate a collision avoidance trajectory of the robot avoiding the collision based on the determined risk,
convert the generated collision avoidance trajectory into robot control data, and
output an operation instruction to the robot comprising the robot control data based on the generated collision avoidance trajectory,
wherein the risk determination area of the robot comprises one or more of a stop area, an evacuation area, and a deceleration area,
wherein the risk determination area of the worker comprises one or more of a stop area, an evacuation area, and a deceleration area,
wherein a collision avoidance trajectory for stopping the robot is generated when the stop area of the robot and the stop area of the worker overlap each other, a collision avoidance trajectory for evacuating the robot is generated when the evacuation area of the robot and the evacuation area of the worker overlap each other, and a collision avoidance trajectory for decelerating the robot is generated when the deceleration area of the robot and the deceleration area of the worker overlap each other.

2.	(Cancelled)

3.	(Previously Presented) The robot controlling device according to Claim 1,
wherein a trajectory tracing a path, in which the robot has moved from a start of the collision avoidance determination until now, in an opposite direction is set as the collision avoidance trajectory.

4.	(Previously Presented) The robot controlling device according to Claim 1,
wherein the generated collision avoidance trajectory comprises a direction that is parallel to the velocity vector of the worker.

5.	(Previously Presented) The robot controlling device according to Claim 1,
wherein the generated collision avoidance trajectory comprises a direction of the velocity vector of the robot, in which a distance between the robot and the worker increases after a unit time, the unit of time is calculated based on the velocity vector of the robot and the velocity vector of the worker when avoidance of collision starts.

6.	(Previously Presented) The robot controlling device according to Claim 1,
wherein the generated collision avoidance trajectory comprises a direction of the velocity vector of the robot, in which a minimum distance between the velocity vector of the robot and the velocity vector of the worker, when avoidance of collision starts, becomes larger than a predetermined value.

7.	(Currently Amended) An automatic assembling system in which a robot and a worker share a work space, the system comprising:
a robot controlling device that provides an operation instruction for controlling the robot;
a robot work instructing device that provides an operation instruction to the robot controlling device;
a sensor that senses an operation of the worker,
wherein an operation state of the robot is input to the robot controlling device,
wherein an operation state of the worker is input from the sensor to the robot controlling device,
wherein the robot controlling device calculates a position and a velocity vector of each of the robot and the worker from the operation state of the robot and the operation state of the worker, and
wherein the robot controlling device generates a risk determination area around each of the robot and the worker, determines a risk based on overlapping between the risk determination area of the robot and the risk determination area of the worker, determines whether or not avoidance of collision is possible based on the calculated positions and the calculated velocity vectors of the robot and the calculated positions and the calculated velocity vectors of the worker, and generates a collision avoidance trajectory in which collision between the robot and the worker is avoided, from a result of the determination of the risk, and the robot controlling device provides the operation instruction for controlling the robot based on the generated collision avoidance trajectory,
wherein the risk determination area of the robot comprises one or more of a stop area, an evacuation area, and a deceleration area,
wherein the risk determination area of the worker comprises one or more of a stop area, an evacuation area, and a deceleration area,
wherein a collision avoidance trajectory for stopping the robot is generated when the stop area of the robot and the stop area of the worker overlap each other, a collision avoidance trajectory for evacuating the robot is generated when the evacuation area of the robot and the evacuation area of the worker overlap each other, and a collision avoidance trajectory for decelerating the robot is generated when the deceleration area of the robot and the deceleration area of the worker overlap each other.

8.	(Cancelled)
 
9.	(Previously Presented) The automatic assembling system according to Claim 7,
wherein a trajectory tracing a path, in which the robot has moved from a start of the collision avoidance determination until now, in an opposite direction is set as the collision avoidance trajectory.

10.	(Previously Presented) The automatic assembling system according to Claim 7,
wherein the generated collision avoidance trajectory comprises a direction that is parallel to the velocity vector of the worker.

11.	(Previously Presented) The automatic assembling system according to Claim 7,
wherein the generated collision avoidance trajectory comprises a direction of the velocity vector of the robot, in which a distance between the robot and the worker increases after a unit time, the unit of time is calculated based on the velocity vector of the robot and the velocity vector of the worker when avoidance of collision starts.

12.	(Previously Presented) The automatic assembling system according to Claim 7,
wherein the generated collision avoidance trajectory comprises a direction of the velocity vector of the robot, in which a minimum distance between the velocity vector of the robot and the velocity vector of the worker, when avoidance of collision starts, becomes larger than a predetermined value.

13.	(Previously Presented) The robot controlling device according to Claim 1,
where the risk determination area of the robot is enlarged in a direction of the velocity vector of the robot and the risk determination area of the worker is enlarged in a direction of the velocity vector of the worker.

14.	(Currently Amended) The robot controlling device according to Claim 1,


wherein  

if the stop area of the robot and the stop area of the worker do not overlap, [[a]]the collision avoidance trajectory for evacuating the robot is generated when the evacuation area of the robot and the evacuation area of the worker overlap each other, and 
if the stop area of the robot and the stop area of the worker do not overlap and the evacuation area of the robot and the evacuation area of the worker do not overlap, [[a]]the collision avoidance trajectory for decelerating the robot is generated when the deceleration area of the robot and the deceleration area of the worker overlap each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY Y OH/Primary Examiner, Art Unit 3666